Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of Group II (Claims 1 and 3) in the reply filed on August 4, 2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Muzik et al. (The Grafting of Large Monocotyledonous Plants), (1952), Science, 116:589-591.

Muzik et al. teach a method of producing a grafted perennial monocot plant comprising: (a) providing a rootstock source comprising mesocotyl and radicle tissue of a first perennial monocot plant; (b) providing a scion source comprising mesocotyl and plumule tissue of a second, different perennial plant; (page 590, left column, last paragraph through the right column first paragraph) (c) placing said rootstock source in contact with said scion source such that said rootstock and scion sources are fused; (page 590, right column, first and second paragraphs) (d) allowing fusion of rootstock and scion sources such that functional vascular connections form between the rootstock and scion sources; (page 590, right column, second paragraph) and (e) generating a grafted perennial monocot plant from said fused rootstock and scion sources (page 590, right column, third paragraph).
Muzik et al. further teach wherein the fusion between the rootstock source and scion source is stable over the lifespan of the grafted perennial monocot plant (page 590, left column, last paragraph through the right column third paragraph).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending Application No. 17/293,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to a method of producing a hybrid monocot tissue or plant, comprising: (a) providing a first tissue comprising: (i) mesocotyl and radicle tissue; or (ii) mesocotyl and plumule tissue of a first monocot plant, wherein said first tissue comprises in its genome a first marker; (b) providing a second tissue comprising: (i) mesocotyl and radicle tissue; or (ii) mesocotyl and plumule tissue of a second, different monocot plant, wherein said second tissue comprises in its genome a second, different marker; (c) placing said first tissue in contact with said second tissue; (d) allowing fusion of the first and second tissues such that a graft junction forms, wherein said graft junction comprises at least one hybrid cell comprising said first and second markers; (e) selecting at least one hybrid cell based on the presence of said first and second markers; and (f) regenerating a hybrid monocot tissue or plant from said at least one hybrid cell, and wherein said first tissue comprises mesocotyl and plumule tissue and said second tissue comprises mesocotyl and radicle tissue.
The co-pending claims are directed to a method of grafting a monocot tissue or plant, which is a subgenus of the instantly claimed grafted perennial monocot plant.  Therefor, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973. The examiner can normally be reached M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661